—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Zweibel, J.), rendered October 3, 1988, convicting him of assault in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to the adequacy of the court’s charge and the verdict sheet submitted to the jury with respect to the justification defense, are unpreserved for appellate review (see, CPL 470.05 [2]; People v McKenna, 151 AD2d 510, lv granted 74 NY2d 814; People v Lugo, 150 AD2d 502). In any event, the court’s extensive instructions to the jury on the justification defense were proper (see, People v Goetz, 68 NY2d 96). Moreover, the omission from the verdict sheet of any reference to the justification defense cannot be said to have unduly prejudiced the defendant since the verdict sheet simply listed the two crimes charged in the indictment and the possible verdicts thereon, and the court extensively charged the jury on both the self-defense claim and its use of the verdict sheet (see, People v Sanchez, 153 AD2d 649; People v Fields, 134 AD2d 365).
Finally, in view of the brutality of the beating visited on the complainant and the severity of the injuries sustained, we perceive of no basis upon which to substitute this court’s discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.